DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/31/2020. It is noted, however, that applicant has not filed a certified copy of the CN202011637217.5 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the oil extraction and gas production system", "the fifth segment bilateral tube", "the pump cavity", "the mixed fluid lift process", "the fluid discharge port", "the mixed fluid ground treatment process", "the sand-fluid separation device", "the mixed fluid pipeline string", "the oil release port", "the gas release port", "the fluid release port", "the oil transportation pipeline", and "the gas transportation pipeline".  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 is considered to be further indefinite because of the reference numerals used in step S303.  206 is called the fluid release port here, but is was called the fluid discharge tube earlier.  209 is called the oil transportation pipeline here, but is was called the oil supply line earlier.  211 is called the gas transportation pipeline here, but is was called the air supply line earlier.
Claims 2-5 depend from claim 1 and are considered to be equally indefinite at this time.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure. US 20200040710 teaches many of the claimed limitations, but not in the particular manner as the currently pending claims.  US 20210079762 teaches many of the claimed limitations, but not in the particular manner as the currently pending claims.  US 5222867 teaches many of the claimed limitations, but not in the particular manner as the currently pending claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674